 



Exhibit 10.18(a)
AMENDMENT TO
THE 2005 ALLIED CAPITAL CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
     The 2005 Allied Capital Corporation Non-Qualified Deferred Compensation
Plan (the “Plan”) is hereby amended in the following respects, pursuant to
Section 10.1 of the Plan.
     Effective January 20, 2006, Appendix A of the Plan is amended to read in
its entirety as follows:
“Appendix A
Companies that have adopted the Plan

  1.   Allied Capital Corporation     2.   A.C. Corporation     3.   AC Finance
LLC”

     The undersigned, pursuant to the approval of the Board, does hereby execute
this Amendment to the 2005 Allied Capital Corporation Non-Qualified Deferred
Compensation Plan on this 20th day of January 2006.

                          Allied Capital Corporation    
 
               
Attest:
  /s/ Suzanne V. Sparrow   By:   /s/ Kelly A. Anderson    
 
                  (Signature)   (Signature)    
 
               
 
               
Suzanne V. Sparrow
 
Kelly A. Anderson
              (Print Name)   (Print Name)    

